Citation Nr: 0613622	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  98-17 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from July 1979 to July 1983.

This matter came before the Board of Veterans Appeals' 
(Board) on appeal from a decision of September 1997 by the 
Department of Veterans Affairs (VA) Regional office (RO) in 
New York, New York.  



FINDINGS OF FACT

Asthma was not present during service, and is not shown to be 
related to service.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that each of the four content requirements of 
a duty to assist notice has been fully satisfied.  See 38 
U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b).  The communications, 
such as letters from the RO dated in March 2004, December 
2004 November 2004, and April 2005 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate her claim, as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the April 2005 letter specifically told the veteran 
to submit any additional evidence that she had in her 
possession.  Thus, the fourth element is satisfied.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial VCAA letter was provided after the 
adjudication of her claim.  However, she was given the VCAA 
notice letter and was given an ample opportunity to respond.  
She has not claimed any prejudice as a result of the timing 
of the VCAA letter.  Therefore, to decide the appeal would 
not be prejudicial error.  Further, because service 
connection for asthma is denied, any question as to the 
appropriate disability rating or effective date for this 
disorder is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was afforded a VA examination.  Her 
service medical records and post service treatment records 
have been obtained.  Records have also been obtained from the 
Social Security Administration.  In October 2000, the veteran 
had a hearing before the undersigned Veterans Law Judge.  The 
Board does not know of any additional relevant evidence which 
is available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  Under 38 C.F.R. § 3.380, diseases 
of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding in 
the absence of or removal of the allergen are generally 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.

The evidence which is of record includes the veteran's 
service medical records which are negative for any references 
to asthma.  Although there are a few records containing 
references to upper respiratory infections (such as a record 
dated in January 1980 showing a diagnosis for "URI" and a 
record dated in November 1980 showing treatment for 
bronchitis), the service medical records do not contain 
complaints of ongoing chronic respiratory symptoms.  

The earliest post service records containing any references 
to asthma are from many years after separation from service.  
In her substantive appeal statement dated in November 1998, 
the veteran conceded that her asthma was not diagnosed until 
1986.  The post service records, including Social Security 
Administration records, do not contain any medical opinion 
linking the asthma to service.  A record from the St. John's 
Episcopal Hospital dated in November 1990 shows that the 
veteran gave a history of having asthma for three years.  The 
Board notes that this history places the onset of the 
disorder as being long after service.  

The Board has considered the testimony and written statements 
by the veteran in which she reported that her symptoms in 
service were the prelude to the asthma which was diagnosed 
after service.  However, the veteran's own opinion is not 
sufficient to support the claim, as lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-5 (1992).  Accordingly, the Board concludes 
that asthma was not incurred in or aggravated by service.






ORDER

Service connection for asthma is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


